Allen, J.
delivered the opinion of the court :
It appearing from the facts found in the special verdict, that a patent issued to Nathaniel Anderson on the 25th July 1798, for 1000 acres of land lying and being in the county of Grayson ; that by virtue of the acts of February 27th, 1835, Sess. Acts, p. 11, and of March 23d, 1836, Sess. Acts, p. 7, said tract of land became forfeited for the failure to enter the same with the commissioner of the revenue, and to pay the taxes thereon, in the manner prescribed in the second section of the first recited act; the court, for the reasons assigned in the case of Staats v. Board, supra 400, is of opinion, that the forfeiture was complete on the first day of November 1836. That even if any adverse possession could be set up to impede the collection of taxes which were a lien on the land, in this case no such possession is shown; as the period which intervened between the commencement of such possession and the 1st of November 1836 would not have operated as a bar to a recovery by the original proprietor in a writ of right; and from and after the forfeiture the adverse possession did not run against the commonwealth. And the court is further of opinion that such title so vested in the commonwealth by the said forfeiture, was by the operation of the act of March 5th, 1846, transferred to and vested in the demandant, for so much thereof as was embraced within the boundaries of his patent for seven *420hundred and ninety acres, dated the 30th June 1846. com'f is therefore of opinion that the law, upon the facts found by the jury in their special verdict, is for the demandant. Judgment reversed; and this court proceeding, &c.
Judgment reversed.